Citation Nr: 0527020	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  91-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his treating psychiatrist


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty with the Army from May 
18, 1977, to September 1, 1977.  He also had service in the 
Army National Guard from July 14, 1974, to May 17, 1977, 
including active duty for training (ACDUTRA) from October 10, 
1974, to February 14, 1975, from June 8, 1975, to June 22, 
1975, and from July 24, 1976, to August 14, 1976. 

In September 1984, the Board of Veterans' Appeals (Board) 
denied service connection for a psychosis.  In a January 1989 
rating decision, the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in San Juan, the Commonwealth of 
Puerto Rico, determined that there was no new and material 
evidence to reopen the appellant's claim for service 
connection for a psychiatric disability.  This determination 
became final when he did not file a timely appeal.

In 1991, the appellant sought to reopen his claim for service 
connection for a psychiatric disability.  This matter came to 
the Board on appeal from a March 1991 rating decision, in 
which the RO determined that no new and material evidence had 
been received to reopen the claim for service connection for 
a psychiatric disability.  In June 1992, the Board remanded 
the case to the RO for additional development.  

In a January 1996 decision, the Board determined that new and 
material evidence had been submitted, reopened the 
appellant's claim, and remanded the case to the RO for 
additional development and adjudication of the issue of 
service connection for a psychiatric disability on a de novo 
basis.  In February 2000, the RO denied service connection 
for a psychiatric disability.  Following issuance of a 
supplemental statement of the case (SSOC) in March 2000, the 
case was returned to the Board. 

In a June 2000 decision, the Board denied the appellant's 
claim for service connection for a psychiatric disability to 
include PTSD.  The appellant appealed that Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2000 Order, the Court granted an 
unopposed Motion for Remand and to Stay Further Proceedings 
filed by the Secretary of VA, vacated the Board's June 2000 
decision, and remanded the case to the Board to obtain and 
associate English translations of all relevant Spanish 
documents and to readjudicate the issue of service connection 
for a psychiatric disability. 

In July 2001, the Board remanded the case back to the RO for 
additional development consistent with the Court's remand and 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).

In January 2003, the Board denied the veteran's claim.  The 
appellant appealed that Board decision to the Court.  In a 
December 2003 Order, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by the parties, vacated the 
Board's January 2003 decision, and remanded the case to the 
Board for readjudication consistent with the Joint Motion.

In July 2004, the Board remanded the case for further 
development consistent with the Joint Motion to verify the 
appellant's status and make a determination as to whether his 
service from May 18, 1977, to September 1, 1977 was active 
duty with the army or ACDUTRA in the Army National Guard.  
The case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  Competent medical evidence does not show that any 
acquired psychiatric disorder, first clinically manifested 
many years after service discharge, is related to active 
duty.

3.  The appellant was not in combat and does not have a 
diagnosis of PTSD based upon a verified in-service stressor.

4.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
the onset of the veteran's schizophrenia.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (1996, 2004).

3.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In March 
1995, the veteran and his treating psychiatrist testified at 
an RO hearing.  In compliance with the Board's July 2001 and 
July 2004 remands, in letters dated February 20, 2002 and 
August 19, 2004, VA informed the appellant of the provisions 
of the VCAA and the information that the appellant needed to 
provide in support of his claim.  In the February 2002 
letter, the RO also asked the appellant to furnish medical 
opinions linking his claimed disorders to service and the 
names and addresses of health care providers who had treated 
him for a psychiatric disorder and to sign authorizations for 
release of such information.  In the August 2004 letter, VA 
also requested the veteran to identify, or supply, records in 
support of his claim.  In response to the February 2002 
letter, the appellant supplied cursory responses related to 
in-service stressors in support of service connection for 
PTSD; otherwise he did not respond to the RO's letter.  The 
duty to assist is not a one-way street, and the appellant has 
not fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In response to the August 
2004, letter the appellant stated that all the evidence was 
on record.  English translations of pertinent Spanish records 
have been associated with the record and the Board finds that 
no further development is required as a result of the 
translation.  Moreover, the Board notes that VA attempted to 
obtain earlier VA treatment records but was unsuccessful.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Service, 
Social Security Administration (SSA), private, and VA 
treatment records, VA examination reports, hearing testimony, 
and various physician and lay statements have been associated 
with the claims file.  

The claim was readjudicated and supplemental statements of 
the case (SSOCs) were issued in March 2000, April 2002, and 
June 2005.  In the February 2002 and August 2004 VCAA and 
various duty to assist letters, rating decisions, Board 
remands, a statement of the case and multiple SSOCs, and 
their cover letters, VA notified the veteran of what 
information it had received and what information he needed to 
establish entitlement to service connection.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's July 2001 and July 2004 remands with regard 
to the service-connection issue discussed in this decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

In an informal presentation, the appellant's representative 
requested the Board to obtain an opinion from an independent 
medical expert as to the earliest manifestation of the 
appellant's schizophrenia prior to appellate consideration of 
his claim.  It is the judgment of the Board that the medical 
questions posed by this case are not so complex as to require 
obtaining an advisory opinion from an independent medical 
expert, particularly in light of the fact that the appellant 
was examined by a board of psychiatrists in 1983 and 1995 and 
by another psychiatrist in 1997.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the AOJ decision 
that is the basis of the appeal was already decided and 
appealed prior to the enactment of the VCAA and promulgation 
of the regulations implementing the provisions of the VCAA.  
The Court acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of the February 2002 and August 2004 VCAA 
letters from VA to the appellant that were issued prior to 
the recertification of the appeal to the Board.  Those 
letters informed the appellant of what evidence was required 
to substantiate his service-connection claim (that is, 
information showing that his claimed disability(ies) was 
incurred or aggravated in service), what evidence VA had 
obtained, and of his and VA's respective duties for obtaining 
evidence.  Those letters also asked the appellant to provide 
medical opinions and to identify health care providers and to 
sign releases to obtain pertinent records.  The VA notified 
the appellant that it was his responsibility to make sure 
that VA received all requested information.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. § 3.404(f) pertaining to service 
connection for PTSD twice during the pendency of this appeal.  
The first amendments became effective March 7, 1997.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,808 (June 18, 1999).  The second amendments 
became effective March 7, 2002.  See Post-Traumatic Stress 
Disorder Claims Based on Personal Assault, 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (codified as amended at 38 
C.F.R. § 3.304(f) (2004)).  The Board finds that the pre- and 
post-1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996), (2004).  
The 1999 amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. Brown, 10 
Vet. App. 128 (1997), and brought 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991), which relaxed certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.  The 2002 
amendments pertain to PTSD claims resulting from personal 
assault.  Since the appellant's claim is not based on a 
personal assault and he was not in combat, the 1997 and 2002 
revisions have not changed the applicable criteria in a way 
which could alter the outcome of the appellant's claim.  The 
current version is more favorable to the appellant and will 
be considered in adjudicating his claim.  Therefore, the 
appellant would not be prejudiced by the Board proceeding to 
the merits of his claim.  See Bernard, 4 Vet. App. at 393-94; 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

I. Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as psychosis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or from an injury incurred or 
aggravated during inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(24) (West 2002), 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2004); 38 C.F.R. § 3.6(a) (2004).  ACDUTRA is full-time 
duty performed by members of the National Guard of any state.  
38 C.F.R. § 3.6(c)(3) (2004).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2004).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  Organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered of willful 
misconduct origin.  38 C.F.R. § 3.301(c)(2).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2004).  A service department finding that injury, disease or 
death was not due to misconduct will be binding on VA unless 
it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences. 

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.  

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.  

38 C.F.R. § 3.1(n).

The term alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. § 
3.301(d).  The VA General Counsel has interpreted these 
provisions to mean that a substance abuse disability cannot 
be service connected on the basis of its incurrence or 
aggravation in service.  VAOPGCPREC 11-96.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

II. Analysis

The appellant's principal argument is that his psychiatric 
disorders, to include PTSD, had their onset during active 
duty in the Army while stationed in Germany in 1977.  

Service medical and personnel records show that the appellant 
underwent a medical examination for release from ACDUTRA with 
the National Guard, in January 1975.  His psychiatric system 
was found to be normal.  A July 1977 report from his English 
as a Second Language (ESL) instructor revealed that the 
appellant had not been exposed to the English language before 
and that this was creating a great deal of difficulty for 
him.  She added that he could not possibly learn the English 
he needed in an eight-week course.  As far as she could 
ascertain, the appellant was a slow reader even in Spanish 
and needed private tutoring in order to comprehend minimal 
English.  The instructor felt that the appellant's lack of 
knowledge of English would be a definite liability in the 
performance of his military duties.  Records also reflect 
that he was seen for complaints of blackouts and headaches in 
June and July 1977.  In July 1977, he underwent a psychiatric 
evaluation.  The impressions at that time were post-traumatic 
headaches with a strong psychological component and an 
adjustment reaction of adult life as manifested by poor 
appetite, disturbed sleep, headaches, and somatic complaints.  
The psychiatrist noted that the appellant had personal 
problems.  The appellant reported that he had been in a 
motorcycle accident in 1976, which had required 
hospitalization for two weeks, and that he had been 
unconscious for two days following the accident.  As a 
result, the appellant reported that he had had intermittent 
headaches and had missed some National Guard meetings, 
resulting in his activation to active duty.  It was noted 
that he did not speak English.  Mental status evaluation was 
noted to be essentially negative but the examiner recommended 
that the appellant be discharged from the Army because of his 
medical problems.  On his August 1977 separation examination, 
the examiner noted that the appellant complained of trouble 
sleeping, excessive worry, nervous trouble, loss of memory or 
amnesia, and periods of unconsciousness.  The examiner 
annotated the report to reflect that the appellant had an 
essentially negative mental status examination in July 1977.

VA and private medical reports, including medical records 
included with documents received from SSA in 1995, show that 
the appellant was evaluated and treated for psychiatric 
problems in the 1980s and 1990s.  The appellant did not 
receive psychiatric treatment or evaluation in the 1970s 
following his discharge from active duty.  In an attempt to 
obtain any such records, a request for examination and 
treatment records from the appropriate VA medical facility 
resulted in a negative reply.  

At a July 1980 VA psychiatric examination, the appellant 
reported that his wife had brought him to the VA hospital 
shortly after he was discharged from active duty, but he was 
told that he was not eligible for treatment.  The appellant 
stated that he was treated at a private medical facility.  
But he left to be treated by a private psychiatrist who 
reportedly had seen him on three occasions, the last time 
earlier that month.  The appellant did not know what 
medication he was using.  He was uncooperative during the 
examination and a diagnosis could not be made.  The examiner 
recommended that the appellant be hospitalized for a period 
of observation and evaluation.

From September to November 1980, the appellant was 
hospitalized by VA for observation and evaluation.  On 
examination, his thought content reflected ideas of reference 
about people laughing at him, concern about nightmares, 
delusional thoughts about having a blood clot in his head, 
suicidal ruminations, ideas of worthlessness, and mystical 
ideas.  The appellant complained of aggressive behavior, 
fears of losing control, insomnia, and verbalized 
pathological jealousy.  His affect was blunt; he was anxious.  
Memory was fair for past event, but preserved for recent and 
immediate recall.  Judgment was poor.  The appellant had no 
insight.  Neurological examination was negative.  An 
electroencephalogram (EEG) was negative.  A skull series was 
negative.  Psychological testing placed the appellant within 
the mental deficiency range of intelligence (with an 
estimated IQ of less than 65).  His performance was extremely 
slow and remarkably erratic.  His contact with reality was 
impoverished; he had problems organizing his thinking; and he 
had poor judgment.  His self image was highly devaluated and 
self-derogatory.  His family relationships were cold and 
distant.  His major area of difficulty appeared to be his 
interpersonal relationships.  The evaluation was compatible 
with a schizophrenic disorder.  The diagnosis was 
schizophrenia, undifferentiated type, with paranoid and 
depressive features.

At a November 1980 SSA psychiatric examination by a private 
psychiatrist, R. C. G., M.D., the appellant reported that his 
symptoms started while he was stationed in Germany in 1977 
and had been of a progressive nature since then.  The 
appellant was overtly agitated and indicated that he had 
visual hallucinations.  He was cooperative but not 
spontaneous with a high level of anxiety.  The appellant's 
thought processes were coherent and relevant; his 
associations were normal.  He had good control with reality.  
Intellectual functioning and memory were normal.  He was 
oriented to time, place and person.  He complained of periods 
of social withdrawal, crying spells, depression, hostility 
and aggressiveness toward others.  The diagnosis was 
schizophrenic reaction in partial activity.  Dr. R. C. G. 
added that the appellant's symptomatology was progressive in 
nature since 1977 with alternating periods of partial 
remission.

A hospital summary shows that the appellant was hospitalized 
for psychiatric treatment from May to July 1981.  On 
admission, the appellant complained of difficulty sleeping, 
nervousness, audio hallucinations, and laughing at himself.  
He stated that his anxiety and nervous conditions began when 
he was in the Army and refused to answer questions because of 
extreme anxiety.  A physical examination was normal except 
for occasional gastritis.  The diagnosis was chronic 
undifferentiated type schizophrenia.

In January 1982, the appellant and his wife testified at an 
RO hearing that the appellant had had problems with 
employment due to psychiatric problems since separation from 
service and that he was receiving SSA disability benefits 
based on his psychiatric condition.

At a March 1982 VA psychiatric examination, the appellant was 
well groomed with good posture and gait.  He was reluctant to 
sit at first but finally sat down.  His head was downcast and 
not once did he look the examiner in the eye.  The appellant 
was in contact, alert, coherent but not relevant.  He talked 
about the 3,000 chickens he had at home.  The appellant had 
not taken his Thorazine; he did not take it regularly.  His 
affect was flat and inappropriate.  His mood was sullen and 
suspicious.  Thought content could only be appraised by one 
of his answers that people laughed at him.  All other answers 
related to the chickens, which did not exist.  The appellant 
was accompanied by his wife, who confirmed that they slept in 
separate beds because he had been aggressive and abusive to 
her.  The appellant did not appear to be disoriented and he 
gave the impression that he felt very sure of himself.  The 
examination did not turn out to be much better than the 
examiner's first attempt in July 1980.  The diagnosis was 
undifferentiated type schizophrenia by history.  The 
appellant was not productive and spontaneous enough for the 
examiner to render a diagnosis.

SSA examinations by private psychiatrists, in August 1982 
culminated in diagnoses of schizophrenia.  On psychological 
evaluation, H. O. R. G., M.D. noted that his wife, who 
accompanied the appellant, acted as the only informant.  She 
reported that since 1977, when the claimant was on duty in 
the Army, that he started to forget everything, that he was 
always in constant motion, and that he would wake at night 
shouting that he had things in his head and that she should 
take them out, that he would lock himself in the bedroom and 
keep on speaking to himself, that he said people talked about 
him and that they wanted to kill him, that he became very 
violent, and that they had had lots of problems with their 
neighbors.  The claimant alleged that his condition made him 
totally unable to perform jobs, as he would forget 
everything.  Although he had been evaluated, diagnosed with 
paranoid schizophrenia, and received treatment at the VAMC, 
he had begun treatment with Dr. R. C. G. to include 
medication.  His wife said that the claimant did not get 
better, to the contrary, his condition deteriorated.  On 
examination, the appellant was clean but had not combed his 
hair nor shaved his beard.  His attitude was not cooperative, 
reflecting hostility, anxiety and evasiveness.  Rapport was 
not established.  The appellant stood or walked during the 
entire interview.  His facial expression was of fear, 
preoccupation and courage.  Visual contact was non-existent.  
He smoked one cigarette after another; he looked at both of 
his sides continuously; and he got scared with verbal 
stimulus.  The appellant made some sort of agitated movements 
corresponding to the anguish and hostility he exhibited.  
Although his conduct was inappropriate, the appellant did not 
have stereotypical or compulsive movements or tics.  His 
verbal productivity was very high and his tone of voice was 
high.  His rate of talking was adequate.  However, idea 
sequencing was illogic and at times incoherent with many 
blockages noted.  The appellant's answers were irrelevant to 
the questions asked.  His association of ideas was lax.  The 
appellant's thought content was about continuous warnings to 
the examiner, expressing thoughts of persecution, rejection, 
aggressiveness, and courage.  The intensity of disturbance of 
ideas bordered on the level of delirium.  The examiner 
estimated an intense suicidal potential.  Otherwise, the 
appellant did not report phobias or obsessions.  His affect 
was appropriate.  His countenance was intensively anxious and 
hostile.  He appeared confused and as having no contact with 
reality.  The appellant did not answer the tests performed to 
measure his intellectual abstract thinking capacity and 
orientation or his memory.  

The claimant's wife reported that he suffered both audio and 
visual hallucinations.  There was no evidence of disturbances 
in other areas.  His insight and judgment were nonexistent, 
as the appellant did not recognize the need for psychiatric 
treatment or the need to evaluate his immediate reality or to 
care for his personal economic interests adequately.  The 
diagnosis was chronic paranoid schizophrenia in acute 
exacerbation.  The Axis IV diagnosis noted moderate 
psychosocial stress "beginning of military life."  Dr. R. C. 
G. indicated that he had first seen the appellant in June 
1980, and that he was seen every three months for treatment.  
The appellant was overtly agitated, pacing the floor 
continuously.  Contact was fair.  His judgment and memory 
were poor.  He was oriented to time, place and person.  There 
were manifestations of depression, autism, and crying spells.  
The appellant had difficulties with involvement in family 
life and his rapport and ability to interact with others was 
poor.  Basically, the appellant had no daily activities or 
interests and needed supervision and help with bathing.  The 
diagnosis was schizophrenia, chronic, undifferentiated type.

In March 1983, the appellant underwent a VA psychiatric 
examination.  A diagnosis was deferred, and he was 
recommended for psychological evaluation and examination by a 
Board of three psychiatrists.

The appellant had various evaluations in 1983 to determine 
the nature and extent of his psychiatric problems.  An April 
1983 VA social and industrial survey shows that a VA field 
examiner interviewed relatives and acquaintances of the 
appellant.  His wife reported that the appellant had had 
psychiatric problems since separation from service.  His 
father reported that the appellant had mental problems.  
Acquaintances reported that the appellant got along with 
people.

Another April 1983 VA report reflects that the appellant had 
undergone a battery of psychological tests.  The conclusion 
was schizophrenia with paranoid elements. It was noted that 
he did not seem as depressed as previously shown, and that 
some aspect of the testing pointed towards the possibility of 
symptom exaggeration and indicated that a deep-rooted 
psychopathology of psychotic proportions was evident.

A Board of three VA psychiatrists examined the appellant in 
August 1983.  The psychiatrists, who reviewed the medical 
evidence in the appellant's case, concluded that the Axis I 
diagnosis was schizophrenic reaction, chronic, paranoid type.  
It was noted that the appellant had reported using hashish 
while in service.

Three lay statements dated in 1986, basically indicate that 
the appellant had not suffered any illness before going to 
Germany in May 1977 and that he returned with uncontrollable 
nerves and back aches because of his experiences in service.
 
In another lay statement dated in April 1991, an acquaintance 
stated that he had known the appellant since 1978 and that he 
had assisted him in obtaining VA treatment for psychiatric 
problems.

In an August 1992, private psychiatric evaluation, Dr. R. C. 
G. noted that he had been seeing the appellant on the first 
day of the month and that he had been discharged in 1977 
during the Vietnam era and that he had been stationed in 
Germany and on active duty for three years.  On examination, 
the appellant was spontaneous, cooperative and established 
good rapport.  He reported having had five hospitalizations 
and he admitted to suicidal ideation and audio and visual 
hallucinations and delusions and sleep difficulties.  The 
appellant did not relate to others and groups bothered him 
because he knew that they were saying bad things about him.  
He admitted to some aggressiveness.  The diagnosis was 
chronic non-differentiated schizophrenic reaction with 
paranoid features.  

A June 1994 private medical report reflects that Dr. R. C. G. 
had treated the appellant since 1980.  The psychiatrist 
reported that he was familiar with the medical evidence in 
the appellant's case and noted that the appellant had service 
in Germany in 1977 where he could not communicate by virtue 
of his inability to speak English, the result being 
harassment and humiliation by comrades and the onset of his 
schizophrenia.  The diagnoses were undifferentiated type 
schizophrenic reaction and possible PTSD.

A summary of a VA hospitalization from February to April 1995 
shows that the appellant received psychiatric treatment for a 
schizophrenic disorder, undifferentiated type, severe.

In March 1995, the appellant and his treating psychiatrist, 
Dr. R. C. G., testified at a RO hearing.  The appellant 
testified that on entrance examination in May 1977, he was 
found physically and mentally fit to join the Army and that 
he had been called up to active duty because he had missed 
some National Guard exercises.  While in Germany, he 
complained of headaches and diarrhea, felt depressed, and was 
not eating or sleeping.  The appellant contended that since 
he did not speak English he was mistreated.  He testified 
that was he sent to a psychiatrist, who treated him with 
medication for his nervous condition and that he was told 
that he was being sent home because he was sick.  When he 
went to the VA hospital after his discharge, he was told that 
he was not entitled to VA services because he was not 
service-connected for any disability.  The appellant stated 
that he went home and locked himself in a room and spent all 
the time from 1977 through 1979 in isolation.  In 1980, the 
appellant went to the VA hospital where he was admitted.  He 
testified that he was awarded Social Security benefits, which 
have never been suspended.  The hearing officer clarified for 
the record that the appellant served in Germany after Vietnam 
and was not a Vietnam veteran as reported in Dr. R. C. G.'s 
initial evaluation in August 1992.  Dr. R. C. G. testified 
that in 1992 and June 1994 that he had diagnosed the 
appellant with schizophrenic chronic reaction, 
undifferentiated type and PTSD.  He testified that the 
appellant's current psychiatric disorder had its onset in 
service due to a sensory deprivation and resulting 
depression.  

SSA documents received in 1995 show that, in 1982, the 
appellant was considered disabled for SSA disability benefits 
due to paranoid schizophrenia from August 1980.

An April 1995 VA psychiatric examination report reflects a 
history of drug and alcohol abuse and current treatment in a 
VA drug dependence treatment program.  His records show 
diagnoses of chronic schizophrenia, undifferentiated type; 
depression, Not Otherwise Specified (NOS); cocaine abuse; 
positive urine for opioids; and alcohol dependence.  He had 
been HIV positive since 1989.  The appellant lived with his 
parents and brothers.  His two children lived with their 
maternal grandmother.  The appellant reported that he was 
mistreated while in military service and did not receive any 
psychiatric treatment.  He denied the use of alcohol or drugs 
for the past two years.  He complained of having bad 
thoughts, being isolated, and hearing voices.  The appellant 
also reported fatigue due to his condition.  He stated that, 
in Germany, he had bad thoughts about his superior due to the 
abuse that he suffered.  The appellant reported seeing Dr. R. 
C. G. in 1979, or 1980, for the first time.  On examination, 
the appellant was clean, overweight and bearded.  He was 
alert and oriented times three.  His mood was anxious and his 
affect was constricted.  His attention, memory and 
concentration were good.  His speech was clear and coherent.  
He was not hallucinating.  He was not suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  The three examiners, who reviewed the 
evidence in the appellant's claim file, concluded that the 
diagnoses were chronic schizophrenia, undifferentiated type, 
and substance abuse disorder, alcohol, cocaine, and opioids, 
in alleged remission.  Based on the appellant's service 
record, it was clear that the appellant's neuropsychiatric 
condition was not present since his discharge.  The examiners 
opined that the first evidence of any neuropsychiatric 
condition became present in 1980, at a July 1980 VA 
psychiatric evaluation and a later September 1980 VA 
psychiatric hospitalization for observation and evaluation.

In a May 1997 VA psychiatric examination report, the examiner 
noted that he had reviewed the entire claims file in great 
detail, including service medical and VA medical records 
prior to the interview.  The appellant was accompanied by his 
mother but was interviewed alone.  The examiner noted that 
the National Guard activated the appellant in 1977, and when 
he underwent the initial examination he stated that he had 
suffered a motorcycle accident in 1975, for which he had been 
hospitalized.  He had reported receiving an injury to the 
head and that he had been unconscious and complained of 
headaches.  The appellant was sent to Germany where he 
apparently had problems for several reasons, one of them was 
that he did not speak the English language and he was 
referred for a psychiatric examination.  He was sent for 
examination, not only because of his physical complaints, but 
also because he was being considered for discharge.  The 
diagnostic impression after the appellant was examined was of 
post-traumatic headaches with strong psychological component 
and an adjustment reaction of adult life manifested by poor 
appetite, disturbed sleep, headaches and somatic complaints.  
There was no evidence of further treatment after his 
discharge until 1980, when the appellant was examined in July 
1980, and recommended to be admitted for observation and 
evaluation.  The appellant underwent a complete neurological 
examination, including a skull series, EEG, and psychological 
evaluation, with a final diagnosis of schizophrenia, 
undifferentiated type.  The appellant had later admissions to 
other hospitals, including Nuestra Senora De Los Angeles in 
May 1981 with a diagnosis of schizophrenia.  In 1982, the 
appellant underwent his second evaluation for VA purposes and 
was diagnosed with schizophrenia undifferentiated type by 
history.  That VA examiner noted that the examination was not 
productive and spontaneous enough to make a diagnosis.  At a 
March 1983 VA examination, the diagnosis was deferred because 
the appellant was poorly cooperative.  That VA examiner 
recommended a psychological evaluation and followed by 
examination by a board psychiatrists.  The psychological 
examiner concluded that the appellant gave a consistent image 
with prior testing of schizophrenia with paranoid elements, 
that he did not seem to be as depressed as before, and that 
although some aspects of his testing might point towards the 
possibility of symptom exaggeration, a deep-rooted psycho-
pathology of psychotic proportion was evident.  The August 
1983 board examination resulted in a diagnosis of 
schizophrenic reaction, paranoid type, chronic.  In 1983, the 
appellant was admitted to the Hato Rey Psychiatric Hospital 
and was discharged against medical advice the next day, with 
a diagnosis of schizophrenia undifferentiated type.  In 1985, 
he was admitted to the San Juan VAMC with a diagnosis of 
schizophrenia.  During this time, the appellant was receiving 
outpatient treatment at the mental health clinic with a 
diagnosis of schizophrenia and was prescribed anti-psychotic 
medications.  In 1989, his wife was diagnosed with HIV and 
when the appellant finally was tested he also turned out to 
be HIV positive.  Several years later, his wife died and a 
daughter that they had also died, apparently she was also HIV 
positive.  The appellant had continued to be followed at the 
VA anti-viral clinic.  In 1993, he was referred to the Drug 
Dependent Treatment Program (DDTP) after his urine tested 
positive for cocaine.  The examiner noted that the appellant 
was positive for cocaine on various occasions throughout the 
years since he had been in the DDTP despite his treatment.  
He was on Paxil, Valium, and Trilafon.  The appellant alleged 
that he had not received his medication and had not been 
taking any medications for the last two weeks because he had 
no transportation to the DDTP's new office location.  The 
appellant also reported having problems because his older 
son, who was 17 years old, had been accused of first-degree 
murder.  The examiner specifically noted that there was a 
history in the records, that the appellant himself reported 
having made use of hashish while he was stationed in Germany 
in 1977.  

On examination, the appellant referred to the problems he was 
having due to his son's situation.  The appellant stated that 
he was hardly sleeping at all and had suicidal thoughts.  At 
home, he was restless and had crying spells when he started 
to speak about his son.  He was casually but adequately 
dressed and groomed.  He had extremely hyperactive behavior 
from the outset of the interview.  The appellant kept 
wringing his hands and stroking his arms and could barely 
stay still.  The appellant gave the impression of a person 
who was in withdrawal of some substance.  He was 
hyperventilating and was very verborrheic.  Nevertheless, his 
responses were relevant and coherent.  He stated that his 
son's problem had him out of control.  The appellant argued 
that his son was not guilty.  He was referential but 
delusional.  There were no active hallucinations.  The 
appellant voiced suicidal ruminations but no active homicidal 
thoughts.  His affect was inappropriate.  His mood was 
extremely hyperactive.  He was oriented to person, place and 
time.  Memory was preserved.  Intellectual functioning was 
average.  His judgment was fair, but his insight was poor.  
Due to his behavior and prior history, a urine test for 
toxicology was performed and it was positive for cocaine.  
The Axis I diagnoses were substance abuse disorder, cocaine 
abuse, rule out dependence; and schizophrenia, residual type.  
In an addendum, the examiner noted that he had specifically 
examined the evidence relating to Dr. R. C. G.'s opinions as 
to the appellant's condition.  She could not conclude that 
the appellant's neuropsychiatric condition, diagnosed as 
schizophrenia in 1980, had a relationship with the situation 
that he had experienced while he was in Germany in 1977.  One 
of the reasons for this was the fact that there was no 
medical evidence of psychiatric treatment of the appellant 
from the time of his service in Germany in 1977 to 1980 to 
make an adequate evaluation if there was a progression of 
symptoms or the type of symptoms that the appellant 
manifested, if any, prior to 1980 and after 1977.  Another 
problem was that, when he was examined in Germany, the 
appellant did not provide information that he used hashish 
while he was there, so that she could not certify that part 
of his behavior could have been secondary to the due the use 
of this substance.  This was information that the appellant 
gave many years after and it was not taken into consideration 
when he was examined in 1977.  Therefore, the examiner opined 
that the onset of his current schizophrenia was in 1980, when 
he was first diagnosed.  Despite being diagnosed as HIV 
positive and being aware of the physical consequences, the 
appellant was still using cocaine, and that was his primary 
problem even though he had symptoms of a schizophrenic 
disorder.  In conclusion, the examiner concurred with Dr. R. 
C. G. in the diagnosis of schizophrenia, but she found no 
symptoms of PTSD.  Finally, she did not concur with Dr. R. C. 
G.'s opinion that the appellant's onset of symptoms was in 
military service for the reasons explained earlier.

In March 2002, the appellant submitted an incomplete stressor 
questionnaire in support of his claim for service connection 
for PTSD.  The appellant referred the RO to Dr. R. C. G.'s 
evaluation and testimony and his service medical records.

Additional service department records were received in 2004 
relating to the periods during which the veteran served on 
active duty with the Army and on ACDUTRA with the Army 
National Guard.  As a result, the appellant is considered a 
veteran for VA compensation purposes and is entitled to those 
benefits and presumptions accompanying veteran status.  38 
C.F.R. §§ 3.1(d) and 3.6(a) (2004).

A.  An Acquired Psychiatric Disorder

Service medical records show that, in July 1977, the 
appellant was seen by a psychiatrist for post-traumatic 
headaches with a strong psychological component, and an 
adjustment reaction of adult life as manifested by poor 
appetite, disturbed sleep, headaches, and somatic complaints.  
Mental status evaluation was essentially negative.  The other 
service medical records do not reveal the presence of an 
acquired psychiatric disability.

The post-service medical records likewise do not demonstrate 
the presence of a chronic psychiatric disorder until 1980, 
when schizophrenia was initially shown.  Examination and 
treatment reports compiled, beginning in 1980, reveal a 
primary diagnosis of schizophrenia, variously classified.  
Post-service medical records in no way link the appellant's 
current psychiatric disablement to an incident of service 
except for the opinion of the appellant's treating 
psychiatrist, Dr. R. C. G.  In his June 1994 report and at 
the RO hearing in 1995, he opined that in-service 
communication problems led to humiliation of the appellant 
and the resulting onset of schizophrenia.  The Board finds 
that the opinions of Dr. R. C. G. are not definite as to the 
question of whether the veteran's psychiatric disorder is 
related to service.  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Multiple VA psychiatrists have specifically 
concluded otherwise on examinations in 1983, 1995 and 1997, 
and the examination and treatment reports of record clearly 
indicate that schizophrenia was not diagnosed earlier than 
1980.  The VA examiner in 1997 found, based on her review of 
the claims folder, that the in-service psychiatric problems 
of the appellant were unrelated to his current disablement, 
noting as support the absence of any documented treatment 
after discharge and prior to initial diagnosis in 1980.  She 
also noted the fact that the appellant failed to reference 
his use of hashish when examined in service, thus raising the 
possibility that the appellant's in-service behavioral 
problems were the result of hashish use as opposed to 
psychopathology.

Based on the foregoing, the Board finds the opinions of the 
1983 and 1995 boards of VA psychiatrists and the 1997 VA 
psychiatrist who conducted VA psychiatric examinations to be 
more probative than the opinion of the appellant's treating 
psychiatrist, Dr. R. C. G.  A preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a psychiatric disorder, there being no 
probative demonstration of the presence of schizophrenia or 
any other psychiatric disorder until 1980, years following 
the appellant's separation from service.

The Board recognizes the statements of relatives and 
acquaintances of the appellant to the effect that he has had 
psychiatric problems since separation from service and the 
statements and testimony of the appellant and his wife to the 
effect that his current psychiatric condition had its onset 
in service.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's service and his psychiatric 
disorder.  See Espiritu, 2 Vet. App. at 494-95.

B.  PTSD

Alternatively, the appellant claims that he has PTSD as the 
result of in-service stressors during his tour of active duty 
in Germany.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004); 
see also Cohen, 10 Vet. App. at 138 (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's DD Forms 214 reflect that he 
served on ACDUTRA with the National Guard at Ft. Polk from 
October 1974 to February 1975 and on active duty with the 
Army in Germany from May 1977 through August 1977 and that he 
received no combat citations.  His service medical records 
reveal no combat wounds.  His Military Occupational Specialty 
(MOS) was infantryman.  The veteran has confirmed these 
findings and has reported that he was never in combat.  Thus, 
the evidence of record does not establish that the appellant 
was engaged in combat in connection with his MOS.  The Board 
therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tours of 
ACDUTRA or active duty.

Because the appellant did not engage in combat with the 
enemy, his lay testimony alone is not enough to establish the 
occurrence of an alleged stressor.  Mere allegations are 
insufficient to establish service stressors for PTSD; 
instead, official service records or other credible 
supporting evidence must corroborate stressors.  See Cohen, 
10 Vet. App. at 138-50; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 C.F.R. § 3.304(f).

In terms of PTSD, the Board observes that possible PTSD is 
noted by the appellant's treating psychiatrist in June 1994, 
but the overall medical evidence fails to identify either a 
clear diagnosis of PTSD, under the old criteria, or a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2004).  Additionally, the most recent VA psychiatric 
examination in 1997 fully ruled out the possibility of a 
diagnosis of PTSD.  Furthermore, evidence establishing the 
occurrence of an in-service stressor leading to PTSD is 
absent and there is no indication that the appellant engaged 
in combat with the enemy during service, as would warrant the 
application of 38 U.S.C.A. § 1154 (West 2002).  Under the 
circumstances, the Board finds that a preponderance of the 
evidence is against the claim for PTSD.

Although the record contains a medical diagnosis of PTSD, as 
evidence by the Dr. R. C. G.'s March 1995 testimony, that 
diagnosis was based upon the appellant's alleged, unverified 
service history of stressors while stationed in Germany and 
without reviewing the appellant's claims folder.  Mere 
acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
alleged stressor appears to be the veteran's perception that 
he was mistreated because he did not understand English.  
There is no indication in the record of any mistreatment.  
Instead the record indicates that the Army recognized that 
the appellant was not able to perform his duties due to 
language difficulties and had him specially examined by a 
Spanish-speaking psychiatric to determine whether he should 
be discharged.  The Board is not bound to accept diagnoses 
and opinions by physicians who base a diagnosis of PTSD 
solely on the appellant's unsupported statements.  See Swann 
v. Brown, 5 Vet. App. 229 (1993).  Nor is the Board bound to 
accept the appellant's uncorroborated accounts of an in-
service stressor or the opinions or diagnoses by physicians 
who rely on the appellant's account of his stressful military 
service.  Id.  On the other hand, the Board finds the 1983, 
1995 and 1997 VA examiners' opinions are more probative 
because they reviewed the claims folder in addition to 
examining the appellant, before diagnosing the appellant with 
schizophrenia and/or substance abuse.  The 1997 VA examiner 
opined that the criteria for PTSD were not met.  Unlike Dr. 
R. C. G., who had given the appellant a diagnosis of possible 
PTSD in 1994, and testified that he had PTSD in 1995, the 
1997 VA examiner found no symptoms of PTSD in accordance with 
38 C.F.R. § 4.125(a).  Thus, there is no competent evidence 
that the appellant has PTSD related to a verified stressor.

The only evidence the appellant has submitted to support his 
claimed stressor is his own statements.  This is not 
sufficient where combat service is not documented and he has 
not provided sufficient detail to permit the VA to verify his 
claimed stressors.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.304(f).  The duty to assist is "not a one way street," and 
the RO can only proceed so far without help from the 
appellant himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  Where the evidence fails to support any verifiable 
in-service stressor, service connection for PTSD must be 
denied.  Under the circumstances described above, it is the 
Board's judgment that no reasonable possibility exists that 
further assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  The appellant's claim 
for service connection for PTSD therefore fails on the basis 
that the preponderance of the evidence is against the claim 
that he has PTSD due to a verified stressor from service.
Under the circumstances here, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


